 

Exhibit 10.2

 

Execution Version 



 



AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT AND GUARANTY

 

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT AND GUARANTY, dated as of January 22,
2019 (this “Amendment”) between Gaming Acquisitions Limited, a limited liability
company formed under the laws of England and Wales (the “Issuer”) and HG Vora
Special Opportunities Master Fund, Ltd., as a purchaser (in such capacity, “HG
Vora”), to that certain Note Purchase Agreement and Guaranty dated as of August
13, 2018 (the “NPA”) by and among the Issuer, Inspired Entertainment, Inc., a
corporation formed under the laws of Delaware (“Holdings”), certain subsidiaries
of Holdings as Guarantors, the Purchasers party thereto from time to time and
Cortland Capital Market Services LLC, as the Note Agent and as the Collateral
Agent (the “Agent”)

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the NPA, the Purchasers have agreed to make, and have made,
certain note purchases from the Issuer;

 

WHEREAS, HG Vora, constituting the Requisite Purchasers under the NPA, and the
Issuer have jointly agreed to make certain amendments to the NPA.

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

Section 1.  Definitions. Unless otherwise defined herein, terms defined in the
NPA (as amended pursuant to Section 2 below) and used herein shall have the
meanings given to them in the NPA.

 

Section 2.  Amendments. The NPA is hereby amended, effective as of the date
hereof as follows:

 

(a)           the definition of “Fixed Charge Coverage Ratio” in Section 1.1 of
the NPA is hereby amended by amending and restating subsection (i)(b)(1) thereof
in its entirety to read as follows:

 

“(1) cash expenditures in an amount not to exceed (x) $6,000,000 in any Test
Period ending on or before September 30, 2019 in respect of any extraordinary,
exceptional or unusual items (including fees, costs and expenses associated with
Project Alabama), (y) $5,500,000 in any Test Period ending on December 31, 2019,
March 31, 2020 and June 30, 2020 in respect of any extraordinary, exceptional or
unusual items (including fees, costs and expenses associated with Project
Alabama) and (z) $2,000,000 for any Test Period ending on December 31, 2020 and
thereafter in respect of any extraordinary, exceptional or unusual items,”

 

(b)          the definition of “Consolidated Growth Capital Expenditures” in
Section 1.1 of the NPA is hereby amended by adding the following parenthetical
to the end of subsection (ii) thereof to read as follows:

 

“(including the first $1,500,000 of capital expenditures made pursuant to the
expansion and/or upgrading of Holdings’ corporate headquarters in connection
with Project Alabama).”

 

(c)           Section 1.1 of the NPA is hereby further amended by adding the
following defined term and definition thereof in its appropriate alphabetical
order:

 

“Project Alabama” is the consolidation of the Birmingham, Bangor, London,
Wolverhampton and Burton on Trent offices into a new facility in Burton on
Trent.

 

 

 

 

Section 3.  Effectiveness. This Amendment shall become effective upon receipt by
HG Vora of duly executed counterpart signature pages to this Amendment by each
of itself and the Issuer.

 

Section 4.  Effect of Amendment.

 

(a)           Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Purchasers or the Agent under the NPA or
any other Credit Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the NPA or any other provision of the NPA or of any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Credit Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the NPA or any other Credit Document in similar or different
circumstances.

 

(b)           On and after the date hereof, each reference in the NPA to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and each
reference to the NPA in any other Credit Document shall be deemed a reference to
the NPA as amended hereby. This Amendment shall constitute a “Credit Document”
for all purposes of the NPA and the other Credit Documents.

 

Section 5. General.

 

(a)           GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT
EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW.

 

(b)           Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic transmission (including by “.pdf” or “.tif”) shall
be effective as delivery of a manually executed counterpart hereof.

 

(c)           Headings. The headings of this Amendment are used for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[remainder of page intentionally left blank]

 

 2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 



  GAMING ACQUISITIONS LIMITED         By: /s/ Stewart Baker   Name: Stewart
Baker   Title: Director

 



[Signature Page to Amendment No. 1 to Note Purchase Agreement and Guaranty] 

 

 

 

 

 

  HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD.         By: HG Vora Capital
Management, LLC,     as investment adviser         By: /s/ Mandy Lam     Name:
Mandy Lam     Title: General Counsel

 



[Signature Page to Amendment No. 1 to Note Purchase Agreement and Guaranty]

 

 